On reargument, it was conceded that this action was tried as an action to redeem, and on the statement of the attorney for appellant, that the appellant is not in a position to crop the land during the farming season of 1929, and that said land might be left in the possession of the respondent during the period of redemption upon the condition, that respondent account to the appellant for the rents and profits of said land if appellant does redeem, we are of the opinion that our decision should be modified as follows: The respondent is allowed to remain in possession of the land and crop the same during the year 1929, and if the plaintiff redeems on or before the 1st of December, 1929, the defendant is to account to the plaintiff for rents and profits of said land for the year 1929, and other years; that to entitle the plaintiff to redeem on or before December 1, 1929, she must account to the defendant for all taxes paid by the defendant on said land, for all interest paid on the first mortgage and for reasonable *Page 785 
improvements made on said land by the defendant. For the purpose of an accounting and adjusting all the equities between the parties in case of a redemption, the case is remanded to the district court for such further proceedings as may be necessary in accordance herewith. It is so ordered.
NUESSLE, BIRDZELL, BURR, and CHRISTIANSON, JJ., concur.